192 F.2d 82
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.TENNESSEE VALLEY BROADCASTING COMPANY, Respondent.
No. 13504.
United States Court of Appeals Fifth Circuit.
November 6, 1951.

Petition for the Enforcement of an Order of the National Labor Relations Board, sitting at Washington, D. C.
Harvey B. Diamond, Attorney, A. Norman Somers, Asst. General Counsel, David P. Findlings, Associate General Counsel, National Labor Relations Board, all of Washington, D. C., for petitioner.
No appearance entered on behalf of respondent.
Before HOLMES, STRUM, and RIVES, Circuit Judges.
PER CURIAM.


1
The petitioner's request to modify its petition for enforcement of the Board's order, by deleting therefrom paragraphs 1(a) and 2(a) of the portion designated "Order," is hereby granted. The order is accordingly modified by omitting therefrom the above paragraphs. As so modified, the petition for enforcement of the order is granted.


2
Modified and affirmed.